department of the treasury internal_revenue_service washington d c sep uniform issue list sib fi a ye ty legend city a state b plan x state b statute resolution n resolution o payroll authorization form p dear this is in response to a ruling_request submitted by your authorized representative dated the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code code as supplemented by your letter of with respect to the following facts and representations have been submitted on your behalf page plan x was created by the state b legislature to provide retirement benefits for certain employees of city a and the employees of plan x who are government employees pursuant to state b statute plan x is a contributory retirement_system established for employees of city a and plan x plan x is administered by a board_of trustees pension board created by the state b legislature you represent that plan x is qualified under sec_401 of the code and that plan x received its most recent favorable determination_letter on plan x contains three separate benefit formulas depending on how a participant is classified a participant is classified as either a group a group b or group c member an employee may not receive service as a group a member group b member or group c member for any period in which he or she is also receiving service as a member of any other group or as a member of any other pension_plan maintained by city a however as described below a member of one group may sometimes move to another group and transfer service earned as a member of the former group to the new group a group b member may make an irrevocable election to change membership from group b to group a for future service only or for both past and future service if the member changes to group a for future service purposes only the member may later elect to convert all the prior group b service to group a service however a member who elects to convert group b service to group a service must pay the contributions that would have been paid if the member had been a group a member for the period_of_service plus interest thereon a group a member may obtain service to which he or she would be entitled except that no contributions were made by the member for the service again the member must pay the contributions that would otherwise have been required to receive the service plus interest thereon similarly a group c member who has not received all the group c service to which he or she was entitled merely because required member contributions were not made may obtain the group c service by paying the required contributions and interest lf a member's employment is terminated for other than a service disability before the member completes five years_of_service the member is not eligible to receive a pension but is entitled to a refund of an amount equal to any picked-up contributions or other authorized contributions without interest if that member returns to employment with an employer that contributes to plan x service for the pre-termination employment may be repurchased by repaying the refunded contributions with interest as described above a member who terminated employment and received a lump sum payment of the actuarial present_value of the member's benefit may if the member is reemployed and has at least two years of continuous credited service after reemployment reinstate the service for which the member received the lump sum payment by repaying the amount of the lump sum payment with interest page a member who has reemployment_rights under the uniformed_services employment and reemployment act act is entitled to obtain service in accordance with the requirements of the act by making the member contributions if any that would have been required by the act a member who has active military service for a period for which there are no rights under the act may still subject_to limitations obtain service under plan x for at least a part of the period of military service by paying to plan x the actuarially determined cost including the employer contributions of the service plus administrative costs plan x has passed resolution n to pick-up certain contributions that its employees have been required to make in order to receive additional benefits in addition city a has passed resolution o to pick up certain contributions that its employees have been required to make in order to receive additional benefits from plan x prior to the adoption of resolution n and resolution o both city a and plan x allowed members to purchase service they were entitled to purchase under the provisions of the state b statute through payment of a lump sum to plan x or by after-tax installment payments made pursuant to a written_agreement ' to pick-up the contributions plan x adopted resolution n on otherwise required by employees to purchase service they are entitled to purchase by reason of their membership in group a or group c including the repayment of refunded contributions and military service under resolution n an employee who wishes to redeposit amounts withdrawn under the state b statute or a predecessor statute or to purchase service_credit he or she is entitled to purchase under the state b statute or a predecessor statute makes the purchases with either a lump sum payment or a series of installments if a series of installment payments is to be made the employee must agree to have the installments payable by payroll deduction and execute a binding irrevocable payroll deduction authorization form payroll authorization form p that will result in these installment contributions being picked up by the employer all contributions made pursuant to payroll authorization form p to have such contributions paid in installments shall be picked up by the employer for the purpose of purchasing service under the state b statute or a predecessor statute and or redepositing amounts withdrawn under the state b statute or a predecessor statute even though such contributions may be treated differently for state law purposes and shall be paid_by the employer to plan x in lieu of the contributions by the employee also under resolution n the employer shall pay the picked-up contribution to the pension system from the same source of funds that is used in paying earnings to the employees and such payments shall be in lieu of contributions by the employees the pick-up may be made by a corresponding reduction in the cash salary of the employees by an offset against future salary increases or by any combination of salary reduction and offset against future salary increases and the employees who enter into the page irrevocable agreement shall not have the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to plan x resolution n further provides that any payroll deduction authorizations executed prior to that are in effect as of the effective date of resolution n may be converted at the option of the employee after the effective date of resolution n to authorize the service purchase or redeposit of withdrawn amounts on an installment basis in accordance with the irrevocable procedures specified in resolution n under resolution n the effective date of the pick-up of the employee’s contributions by the employer is the first day of the employee’s first pay_period beginning after the latest of the following a the date of the adoption of resolution n b c the date of the execution of payroll authorization form p or the pick up under resolution n does not apply to any contributions made before the effective date and shall not be made from compensation earned for services performed before the effective date to pick-up the contributions otherwise required by its city a has approved resolution o employees to purchase service they are entitled to purchase by reason of their membership in group a or group c including the repayment of refunded contributions and military service under resolution o an employee who wishes to redeposit amounts withdrawn under the state b statute or a predecessor statute or to purchase service_credit he or she is entitled to purchase under the state b statute or a predecessor statute may make the purchases with either a lump sum payment or a series of installments if a series of installments is to be made the employee must agree to have the installments paid_by the employer and execute a binding irrevocable authorization form that will result in these installment contributions being picked up the employer all employee contributions made pursuant to such a binding irrevocable agreement to have such contributions paid in installments shall be picked up by the employer for the purpose of purchasing service under the state b statute or a predecessor statute even though such contributions may be treated differently for state law purposes and shall be paid_by the employer to plan x in lieu of the contributions by the employee also under resolution o the employer shall pay the picked-up contributions to plan x from the same source of funds that is used in paying earnings to the employees and such payments shall be lieu of contributions by the employees the pick-up may be made by a corresponding reduction in the cash salary of the employees by an offset against future salary increases or by any combination of salary reduction and offset against future salary increases and the employees who enter into the irrevocable agreement shall not have the option to choosing to receive the contributed amounts directly instead of having them paid_by the employer to plan x page resolution o further provides that any payroll deduction authorizations executed prior to that are in effect as of the effective date of resolution o may be converted at the option of the employee after the effective date of resolution o to authorize the service purchase or redeposit withdrawn amounts on an installment basis in accordance with the irrevocable agreement procedures specified in resolution o under resolution o the effective date of the pick-up of the employee's contributions by the employer is the later of the following a the date of the adoption of resolution o b the execution of payroll authorization form p the pick up under resolution o does not apply to any contributions made before the effective date of resolution o and shall not be made from compensation earned for services performed before the effective date after the effective date of resolution n and resolution o whichever is applicable the only way members may provide for the installment purchase of service is pursuant to payroll authorization form p under the irrevocable agreement the member agrees to have the employer make the contributions the member would otherwise have made to purchase or restore service once the member enters into this agreement it may not be changed or revoked payments will stop only when all payments subject_to the agreement have been made or the member has terminated employment based on the above facts and representations plan x requests the following rulings the installment contributions made by plan x after the effective date of resolution n and pursuant to payroll authorization form p on behalf of its employees to restore service which the employees are entitled to restore under the terms of the state b statute will be treated as picked up in accordance with sec_414 of the code and are not taxable to the employee at the time such contributions are picked up the installment contributions made by city a after the effective date of resolution o and pursuant to payroll authorization form p on behalf of its employees to restore service which its employees are entitled to restore under the terms of the state b statute will be treated as picked up in accordance with sec_414 of the code and are not taxable to the employee at the time such contributions are picked up the installment contributions made by plan x after the effective date of resolution n and pursuant to payroll authorization form p on behalf of its employees to purchase service which the employees are entitled to purchase under the terms of the state b statute will be treated as picked up in accordance with sec_414 of the code and are not taxable to the employee at the time such contributions are picked up page the installment contributions made by city a after the effective date of resolution o and pursuant to payroll authorization form p on behalf of its employees to purchase service which the employees are entitled to purchase under the terms of the state b statute will be treated as picked up in accordance with sec_414 of the code and are not taxable to the employee at the time such contributions are picked up contributions made pursuant to the irrevocable agreements described in ruling_request sec_1 through above are not wages for purposes of the collection of income_tax at source on wages sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 of the code established by a state government or political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions that are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and that therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee page contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick up in this case with respect to the contributions to plan x on behalf of employees who have made elections pursuant to payroll authorization form p resolution n and resolution o adopted by the employers satisfy the criteria of revenue rulings and the binding irrevocable payroll deduction authorization form payroll authorization form p specifies that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee in addition an employee who has completed payroll authorization form p is not given the option of choosing to receive the contributed amounts directly in lieu of having them paid to plan x furthermore an employee must complete payroll authorization form p before the period to which the contributions relate also revrul_77_462 provides that picked-up contributions are exempt from federal_income_tax withholding accordingly assuming the proposed pick ups are implemented as proposed we conclude that the installment contributions made by plan x after the effective date of resolution n and pursuant to payroll authorization form p on behalf of its employees to restore service which the employees are entitled to restore under the terms of the state b statute will be treated as picked up in accordance with sec_414 of the code and are not taxable to the employee at the time such contributions are picked up the installment contributions made by city a after the effective date of resolution o and pursuant to payroll authorization form p on behalf of its employees to restore service which its employees are entitled to restore under the terms of the state b statute will be treated as picked up in accordance with sec_414 of the code and are not taxable to the employee at the time such contributions are picked up the installment contributions made by plan x after the effective date of resolution n and pursuant to payroll authorization form p on behalf of its employees to purchase service which the employees are entitled to purchase under the terms of the state b statute will be treated as picked up in accordance with sec_414 of the code and are not taxable to the employee at the time such contributions are picked up the installment contributions made by city a after the effective date of resolution o and pursuant to payroll authorization form p on behalf of its employees to purchase service which the employees are entitled to purchase under the terms of the state b statute will be treated as picked up in accordance with sec_414 of the code and are not taxable to the employee at the time such contributions are picked up page contributions made pursuant to the irrevocable agreements described in ruling_request sec_1 through above are not wages for purposes of the collection of income_tax at source on wages no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto these rulings are based on the assumption that plan x is qualified under sec_401 of the code at the time of the proposed contributions and distributions this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office you are receiving a copy of this letter_ruling and your representative is receiving the original letter_ruling if you wish to inquire about this ruling please contact sincerely yours c pipkin alan manager technical group employee_plans _ enclosures deleted copy of ruling letter notice of intention to disclose cc internal_revenue_service ep area manager page cc
